Citation Nr: 0840912	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent disabling for L5-S1 discogenic disease.

2.  Entitlement to a disability rating in excess of 20 
percent for left leg radiculopathy.

3. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from October 1985 to 
November 1988.

This appeal comes before the Board of Veterans'Appeals 
(Board) from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico that granted a 40 percent rating 
for the veteran's lumbar spine disability and granted an 
initial 20 percent separate rating for L5 radiculopathy of 
the left leg.  This appeal also comes from a January 2005 
rating decision that denied entitlement to a TDIU.

This matter was remanded by the Board in December 2006 for 
further development.  Such has been completed and this case 
is returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (8).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's lumbar spine disorder is manifested by 
functional loss due to pain to such extent that it more 
closely resembles an unfavorable ankylosis of the 
thoracolumbar spine.

2.  The veteran did not have incapacitating episodes having a 
total duration of at least six weeks during a 12-month period 
during any part of this appeal.

3.  The veteran's left leg radiculopathy does not resemble a 
moderately severe incomplete paralysis of the sciatic nerve.

4.  The veteran's lumbar spine disability with its 
neurological manifestations affecting the left leg is of such 
severity as to render him unable to obtain or maintain 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for 
degenerative disc disease of the lumbar spine has been met 
based on functional limitations.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2008).  

2.  The criteria for a disability rating in excess of 20 
percent are not met for radiculopathy of the left lower 
extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 
4.124a, Diagnostic Code 8520 (2008).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  In 
the case of the claim for entitlement to TDIU, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  
The rest of this discussion addresses the duty to assist as 
it pertains to the increased rating issues.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in February 2004.  Prior to adjudicating the claim, 
the RO sent a letter addressing the duty to assist in March 
2004.  The RO adjudicated the claim in May 2004, with notice 
sent the same month.  The veteran was provided initial notice 
of the provisions of the duty to assist as pertaining to 
entitlement to an increased rating, which included notice of 
the requirements to prevail on these types of claims, of his 
and VA's respective duties.  Additional notice was sent in 
December 2006 and February 2007.  The duty to assist letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant so that VA 
could help by getting that evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

In this case, the veteran was sent a letter in December 2006 
that provided the above described notice to the veteran that 
he needed to present evidence showing his conditions had 
worsened, to include discussion of the applicability of 
relevant Diagnostic Codes ranging from noncompensable to 100, 
as well as describing the specific examples of lay and 
medical evidence as set forth in Vasquez-Flores-- e.g., 
competent lay statements describing symptoms, information 
regarding any medical and hospitalization records the veteran 
had not recently told the VA about, employer statements, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Additionally this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess, supra, which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  

Even if the notices were deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, supra, the 
veteran is not shown to be prejudiced in this matter.  He was 
provided detailed information regarding all the potentially 
applicable criteria including all the revisions to such 
criteria, for an increased rating for the lumbar spine by the 
December 2004 statement of the case, which discussed at 
length the level of disability needed for a higher rating, to 
include the amount of motion loss needed for such a rating.  
Likewise this statement of the case discussed how the current 
medical findings failed to meet a higher rating absent 
evidence of a greater level of functional impairment or 
limitation of motion, neurological manifestations and 
referred to the applicable criteria.  The veteran in his 
February 2005 notice of disagreement discussed functional 
limitations such as limitation of motion and severe pain 
affecting his ability to ambulate and its adverse effects on 
his ability to work.

Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in March 2007 provided current assessments of the 
veteran's condition based not only on examination of the 
veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2008) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2008) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2008) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like. 38 C.F.R. § 4.40 (2008).  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2008).  It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Service-connection was granted for the veteran's lumbar spine 
disorder in a November 1988 rating decision and assigned an 
initial 10 percent rating for this disorder.  He filed his 
claim for an increase in February 2004.  The May 2004 rating 
on appeal granted a 40 percent rating for the back condition 
and a separate 20 percent rating for the neurological 
manifestations affecting the left leg.  His combined rating 
is 50 percent disabling.  

Among the evidence submitted in support of his claim was a VA 
emergency (ER) treatment record from February 2004 wherein he 
complained of low back pain for 2 years with pain localized 
and constant, but increased by low temperatures and decreased 
by medications.  He was sent to ER fast track where again he 
complained of an exacerbation of chronic low back pain (CLBP) 
existing since service, but gave no other pertinent 
complaints.  Physical examination revealed muscle spasm and 
tenderness in the low back area, and the assessment was back 
pain.  Treatment included NSAIDS and muscle relaxer.  

The report of an April 2004 VA spine examination included a 
review of the claims file and examination of the veteran.  
The veteran related having a left leg pain as due to his low 
back pain.  His current complaints were of a low back pain 
with radiation to the left leg, up the ankle, associated with 
occasional cramps.  He denied a history of fecal or urinary 
incontinence.  He treated with medications including 
Naproxen, and Flexeril with temporary control of pain for six 
hours.  In the past year he attended his primary clinics 
several times for low back pain and was given medications.  
Precipitating factors included cooking, walking a lot, 
intercourse and rainy days.  Alleviating factors included 
liniment, massage and medications.  During the past year he 
had acute flareups of pain which functionally impaired him on 
7 or 8 occasions.  The pain lasted about 3-4 hours.  He could 
walk unaided, but 70 percent of the time used a cane during 
the past year for ambulation, although not while working.  He 
was not using crutches or other assistive devices for 
walking.  He did use a lumbosacral brace with temporary pain 
control.  He could walk for 10 minutes and had no history of 
falls from back pain.  He was independent in activities of 
daily living.  He did work part time at a restaurant as a 
cashier about 20-24 hours per week.  He worked at this job 
since 1988.  He had to quit working as a waiter and change to 
a cashier due to the back condition.  He was a good cashier 
and had no limitations in this job due to his back. He could 
drive a car for 15 minutes without problems.  He was unable 
to wash his car, mop his house, play basketball, go to the 
beach or swim.  

His thoracolumbar range of motion all beginning from 0 
degrees was as follows: 20 degrees forward flexion and 
rotation in both directions and 15 degrees of extension and 
lateral flexion in both directions.  There was painful motion 
on the last degrees of motion.  In regards to functional 
impairment the examiner again noted the flareups on 7 or 8 
occasions in the past year, and noted the major impact was 
difficulty cooking, walking a lot and intercourse.  There was 
objective evidence of painful motion on all movements on 
repetitive use and palpable muscle spasm.  There was normal 
muscle strength of 5/5 except for left ankle dorsiflexors, 
extensor hallucis longus and tibialis anterior muscles which 
were all graded 4/5.  There was mild weakness of the left 
ankle plantar flexor muscle, gastrocnemius with a muscle 
strength graded 4/5.  There was tenderness to palpation in 
the lumbar area.  While there was muscle spasm and localized 
tenderness, there was no guarding.  There was a preserved 
spinal contour and normal gait.  There were no postural 
abnormalities or fixed deformities.  There were no medical 
certificates issued for strict bedrest in the past year.  

Neurological examination revealed diminished pinprick and 
smooth sensation in all dermatomes of the left leg.  There 
was no muscle atrophy of the lower extremities and normal 
muscle tone.  He did have weakness of the left extensor 
hallucis longus, tibialis anterior and gastrocnemius muscle 
with a muscle strength graded at 4/5.  Reflexes throughout 
the lower extremities were 2+ bilaterally throughout.  He had 
a positive straight leg raise and Lasegues on the left but 
was negative on the right.  The diagnosis was low back pain, 
chronic and L5-S1 discogenic disease by X-rays secondary to 
the first diagnosis and lumbar radiculopathy and myositis 
secondary to the first diagnosis.  

In an addendum drafted a day after the April 2004 VA 
examination, the examiner noted the veteran to complain of 
left leg symptoms that occurred whenever he had low back 
pain.  He denied any trauma to his left leg as a cause of his 
complaints.  The examiner opined that after looking at the 
record, the veteran's left leg symptoms was a referred pain 
due to his L5-S1 discogenic disease with chronic low back 
pain with lumbar radiculopathy.  

The veteran continued to be seen throughout 2004 for ongoing 
complaints of low back pain due to discogenic disease at the 
L5-S1 levels.  In June 2004 his physical examination revealed 
a range of motion that was intact and his muscle tone was 
adequate, with no deformities.  Neurologically no gross motor 
or sensory deficit was reported.  He was assessed with 
lumbosacral spine discogenic disease with impingement of the 
sciatic nerve.  Plans included evaluation for physical 
therapy (PT) and diagnostic tests including X-rays and 
magnetic resonance imaging (MRI).  In September 2004 he 
followed up for results from his initial workup and his only 
complaint was pain in his back but medications helped a lot.  
He still had pain, especially on climbing stairs, walking too 
much or being seated too much.  His current pain level was at 
a 3.  

On January 24, 2005 the veteran underwent a neurological 
consultation for herniated discs at L5-S1, L4-5, canal 
compromised by the bulging.  He had numbness of the right 
leg.  He complained of back pain and numbness but no pain 
along the left leg.  Such symptoms have existed for about 2 
years, and he had a worsening of back pain.  On examination 
he was ambulatory but used a cane, with no weakness of the 
limbs noted.  He had pain on straight leg raise at 75 degrees 
to the left.  A MRI from an outside facility was inspected 
and no significant thecal sac or root compromise was noted.  
The impression was low back pain, degenerative disc disease 
(DDD).  Recommendations included non surgical treatment, 
physical medicine consult.  He had worsening symptoms 
throughout 2005 for his discogenic disease L4-5, L5-S1 and 
lesion to the sciatic nerve.  In April 2005 he referred that 
he had pain even when using his medicines.  He indicated that 
neurosurgery evaluated him and he was deemed not a candidate 
for surgery.  He was walking with a cane and unable to 
exercise much.  He could not walk without pain and could not 
bend his knees specifically the left knee due to radicular 
pain.  Physical examination noted him walking with a cane and 
having evidence of left hip pain on flexing that knee.  The 
assessment was sciatic radiculopathy of the left side which 
has not responded to conservative medications.  He had spasm 
and was not a surgery candidate.  

In June 2005 he underwent a detailed physical examination.  
He used a cane but had no limb weakness.  Deep tendon 
reflexes were 2/2 and straight leg raises were positive at 75 
degrees to the left.  Muscle spasm was not present and had 
responded to medical treatment provided by his primary 
doctor.  MRI revealed discogenic disease at L4-5 and L5-S1.  
He referred that his pain was worsening and was a constant 
7/10 in intensity.  He said that pain could occur any time 
and increased with cold weather.  He referred pain radiation 
into the right lower extremity with associated numbness, 
burning and weakness.  There was no bowel or bladder problem.  
He took Naproxen without significant improvement in pain.  He 
was noted to walk with a one point cane and needed occasional 
help from his wife in dressing his lower body and bathing.  
He was not working.  Review of relevant imaging studies 
included a September 2004 X-ray of the lumbosacral spine 
which was normal.  MRI from outside the VA showed 
paravertebral muscle spasms, multilevel diffuse bulges at L4-
5 and L5-S1 with associated ligamentum flavum hypertrophy at 
L4-5 creating thecal sac compression and mild to moderate 
central spinal canal stenosis and degenerative changes of 
posterior elements from L2 to L5-S1.  On examination his back 
was absent for visible masses, edema, swelling, warmth, 
asymmetry or deformity.  He was tender to palpation at the 
bilateral lumbosacral paraspinals, left greater than right, 
and to the left S1 joint.  His range of motion was limited on 
flexion and extension due to pain and his left lower 
extremity had limited active motion at the hip and knee due 
to lumbar pain, with adequate passive motion.  Supine 
straight leg raise was negative but he had hamstring 
tightness and positive Patrick's test for L S1 joint.  
Reflexes were +2 throughout lower extremities and he had 
decreased sensation in the left leg in a stocking pattern.  
Motor strength was 5/5 on the right leg and 4/5 throughout 
the left leg.  He was assessed as having a history of chronic 
low back pain with worsening symptoms in the past year with 
pain radiating to the left lower extremity.  His physical 
examination findings and history including being examined by 
neurosurgery and not recommended for surgery was noted.  He 
was also noted to have findings of low back deconditioning 
with associated left sacroiliitis and lumbar muscle spasm.  
Plans included physical therapy and electrodiagnostic tests 
to rule out left lumbosacral radiculopathy.  

A Social Security Field Office report in conjunction with a 
claim for Social Security benefits that was denied in August 
2006 contains reference to functional limitations due to his 
lumbosacral condition.  He listed his disability as 
discogenic disease with left leg radiculopathy and he 
indicated it severely affected his ability to work.  The 
chronic low back pain affected his ability to sit, stand or 
walk for long periods of time.  He indicated being unable to 
walk more than one block without resting and could do no 
physical work or lifting.  He also reported severe difficulty 
bending his left leg, with pain radiating to his back when he 
tries to do so.  He indicated that the onset of symptoms was 
in 1988, but he continued working with 2-3 days of absences 
per month due to his condition.  He reported becoming unable 
to work in September 2004.  He listed his jobs prior to being 
unable to work as including being a waiter from 1990 through 
September 30, 2004.  He also had positions as assistant 
manager in a restaurant from December 2001 to February 2002 
and as a banquet manager at a hotel in 2003.  He also worked 
briefly in 1990 as a supervisor for a cleaning corporation.  
His educational level was 4 or more years of college 
completed in 1985 and he had vocational training of a 
transportation course in 1985. 

VA records reflect continued treatment throughout 2006 for 
chronic low back pain with left radicular symptoms.  In 
January 2006 he reported having had a bad holiday due to back 
pain.  He reported being unable to do pool exercises and was 
unable to control pain just with Tramadol.  His pain was at a 
level 7.  Physical examination revealed an intact range of 
motion, adequate muscle tone and no deformity.  He used a 
cane due to pain in his low back but could move his legs with 
pain being the only limitation.  He was assessed as having 
low back pain not adequately controlled.  The inflammatory 
component was noted to not being addressed so plans were to 
add Naproxen and to give Flexeril as needed for acute 
exacerbations.  In February 2006 he was noted to have 
underwent a series of treatments for his low back symptoms, 
including heat, TENS unit, ultrasound and exercises.  An 
electrodiagnostic study in August 2005 was noted to be 
negative for radiculopathy.  At this time he was taking 
Tramadol for pain with partial results.  He initially had 
good results but now effects had leveled off.  He still 
reported limits in his activities due to pain.  There was no 
numbness, weakness, tingling or new symptoms.  His pain was 
at a 7/10.  On examination, the findings were the same as 
those shown in the June 2005 detailed examination.  He again 
was noted to have decreased muscle strength in the left leg 
of 4/5, which was deemed mostly due to pain inhibition.  The 
assessment was a 46 year old individual with history of 
CLBP/left sacroiliitis and thoracolumbar vertebral muscle 
spasm who presents with minimal improvement in symptoms.  
Plans included adjustments in medications and to switch from 
a 1 point cane to a Canadian crutch as per his preference for 
better stability.  

In April 2006 treatment notes revealed in one instance that 
his low back pain was stable and controlled with medications, 
with examination showing no deformities and his range of 
motion intact and muscle tone adequate.  He did walk with a 
cane due to pain, and was noted to do what he could to avoid 
trauma to his back.  No gross motor or sensory deficits were 
noted and he was assessed with back pain controlled with 
present treatment.  Another April 2006 note reflected his 
current pain level was at 7/10.  Again his multiple treatment 
modalities were noted, with TENS providing some relief.  He 
reported burning sensation over low back and down to the left 
knee along with left leg numbness.  He had tenderness over 
the lumbosacral paraspinals, left greater than right and over 
the right S1 joint.  Straight leg was positive on the right 
only and he had hamstring tightness and positive Patrick's 
test.  Again a decreased sensory sensation in the left leg in 
a stocking pattern was reported and he was assessed as having 
the above problems and discussion again included adjusting 
treatment and adding Gabapentin for neuropathic pain.  The 
doctor also filled out handicap permits.  His prognosis was 
deemed guarded.  

In July 2006, he underwent a pain clinic consult for 
nonmalignant pain.  Again the pain was noted to radiate from 
the low back to the left leg and was constantly burning with 
an electric sensation along with tightness and shooting.  The 
pain was always present but its intensity varied.  His best 
level was 6/10, worst was 8/10 and the average was 7/10 which 
was his current level.  He indicated the pain was worst in 
the morning, but also affected his sleep at least once a 
night.  It was exacerbated by sitting, standing, walking, 
lying down, physical  activity, bending, cold and damp 
weather and lifting.  It was relieved by medications and TENS 
unit.  Again physical examination showed pain on palpation in 
the same area as shown in previous records and he had pain on 
all motions.  His motor was 5/5, sensory was normal and his 
reflexes were +2 bilaterally.  He had positive straight leg 
raises of 40 degrees on the right and 10 degrees on the left, 
supine and 70 degrees to the right and 40 degrees to the 
left, seated.  The pain doctor discussed the nature of the 
veteran's pain and treatment options.  The veteran was 
offered a lumbar epidural steroid at this session, but he 
declined, preferring to opt for conservative treatment.  

An August 2006 follow-up following prescription adjustments 
noted his evaluation at the pain clinic and his opting not to 
undergo a procedure due to possible adverse affects.  His low 
back pain was constant but had not progressed.  Physical 
findings were identical to those shown in April 2006.  The 
assessment was history of CLBP after physical therapy (PT) 
sessions.  He did not want interventional pain management and 
prolotherapy was also declined.  At this moment his 
functional goal had reached a plateau and he would have no 
further benefit from continued PT.  The same month he was 
referred to chronic pain management clinic, with the above 
history noted and his pain was described at the 7, 8, 9 level 
which was extreme.  However his history revealed he was never 
hospitalized for his pain.  Diagnostic tests such as 
radiographic and electrodiagnostic studies were reviewed and 
his pain again was noted to be aggravated by the same 
activities as detailed in July 2006 and relieved by 
medications and TENS unit.  The pain interfered with his 
sleep and he averaged 4 hours per night.  It also interfered 
with his capacities to walk, work, socially interact, self 
care and with an intimate life.  He was referred to the 
chronic pain program for management of his symptoms.  

An August 2006 physical and occupational therapy functional 
assessment report noted him to be walking with a single 
Canadian crutch.  He last worked 2 years ago.  Leisure 
activities included plants in pots, and raising fighting 
cocks.  His wife helped with activities of daily living 
(ADL).  He also used assistive devices to perform ADLs.  He 
did live in a house with a flight of stairs.  His wife did 
housekeeping, laundry, gardening, child rearing and helping 
him bathe.  Functional range of motion revealed he could 
touch the back of his head with both arms and could reach 
back with both hands to his waist.  He was unable to move his 
feet to the opposite knee.  On ranges of motion such as 
forward and lateral bending his pain was 8.5.  Otherwise his 
pain was at a level of 7.  The assessment revealed that he 
needed occasional physical assistance and his instrumental 
ADL's revealed diminished participation.  He had fair 
participation in leisure.  Pain interfered with his sexual 
activities.  He also had impaired activity tolerance in 
standing, sitting, ambulation and he depended on an assistive 
device in ambulation.  The veteran participated in physical 
and occupational therapy as well as pain management which 
included psychotherapy through the end of 2006.  Of note an 
October 2006 occupational therapy progress note revealed the 
veteran to have assistive devices including a sock aid, bath 
brush, and long shoe horn, which he regularly used.  His pain 
continued to be at a level of 7.  

The records from December 2007 reflect continued 
participation with the chronic pain program with his pain 
generally at 6/10 and 7/10, with continued complaints of 
neuropathic type pain in the left lower extremity despite the 
lack of evidence of radiculopathy shown on physical or 
electrodiagnostic examination.  He was not interested in 
vocational rehabilitation services due to chronic pain.  He 
had good tolerance to medications except for some 
constipation associated with Tramadol.  Pain continued to 
affect his sleep and mood.  

A January 2007 PT progress note revealed that he still had 
pain related functional problems regarding ADL's and still 
required occasional assistance.  He continued to have 
diminished participation in instrumental ADLs, fair 
participation in leisure activities, poor understanding of 
body mechanics and his pain interfered with sexual 
activities.  He also continued with impaired activity 
tolerance in sitting, standing and ambulation.  He used a 
Lofstrand crutch.  His pain was still 7/10.  He used 
medication and TENS unit frequently with good results.  He 
did refer to pain in the left side of the low back now 
radiating to the right side.  He also endorsed multiple falls 
due to the left leg giving way.  During exercises, he was 
observed to have pain behaviors and was very rigid and 
apprehensive to exercises.  He underwent a 1 hour PT session 
with no adverse reaction.  He continued to have PT through 
January 2007 and was cooperative despite showing a lack of 
knowledge of exercises.  

A March 2007 electrodiagnostic test result revealed normal 
study on EMG and NCS.  Also in March 2007, a preventative 
medicine report gave a history of falls within the past 3 
months.  He had gait and balance problems due to muscle 
weakness and used a walking device.  

The report of a March 2007 VA spine examination included a 
review of the claims file with the history of this condition 
involving low back pain and suspected nerve entrapment 
discussed.  He was said to have continued back pain worsening 
over the past couple of years.  He was noted to be receiving 
treatment at various VA facilities.  His treatments included 
occupational therapy (OT), physical therapy (PT), TENS unit 
and various medications.  He had no history of 
hospitalization or surgery to the spine.  He denied any 
bladder problems or bowel incontinence but did report 
constipation.  He also reported erectile dysfunction, 
numbness and paresthesias.  He reported leg or foot weakness, 
but denied any falls or unsteadiness.  He denied having 
visual dysfunction but endorsed dizziness.  He had a history 
of fatigue, decreased motion, weakness, stiffness, pain and 
spasm.  The pain was located in the low back area and was 
constant at a level of 7/10, described as like a dog's bite, 
burning and electrical sensation.  There was radiation to the 
left leg described as an electrical sensation.  He had flare 
ups of severe pain about every 2 or 3 weeks lasting hours at 
a time.  Cold and rainy days precipitated this and rest and 
medication alleviated this.  The flareups were very painful.  
There was no evidence of strict bed rest recommendations 
observed on record.  He did have aids such as crutches and 
wheelchair and he was unable to walk more than 3 yards.  He 
had objective findings of spasm, guarding, tenderness and 
pain on motion of the left and right sides.  However there 
was no atrophy or weakness.  He was unable to stand up 
because of back pain and thus posture could not be evaluated.  
The examiner also could not evaluate for symmetry due to pain 
and the inability to tolerate a standing position.  He came 
to the examination in a wheelchair and could not stand due to 
pain.  There was no evidence of abnormal spinal contours such 
as gibbous, kyphosis, list, lumbar flattening, lumbar 
lordosis, scoliosis or reverse lordosis.  A detailed motor 
examination showed 5/5 strength throughout the lower 
extremities except for the left knee extension and left hip 
flexion and extension which were 4/5.  Detailed sensory 
examination of the lower extremities revealed 1/2 bilaterally 
to vibration, pain, light touch, and position sense.  The 
sensory examination revealed for both the left and right legs 
findings of non dermatomal distribution of decreased 
sensation to light touch and pinprick.  Reflexes were 2+ 
throughout the lower extremities and normal plantar flexion 
bilaterally.  There was no evidence of ankylosis.  

His range of motion for the thoracolumbar spine beginning at 
0 degrees was 90 degrees passive and active flexion, but with 
pain beginning and ending at 0 degrees.  Again the examiner 
commented that the veteran was unable to stand due to severe 
pain, but was able to flex the lumbar spine to 90 degrees for 
sitting on the examination table.  Extension, lateral flexion 
and extension were initially said to be active to 30 degrees 
in all directions, but the examiner went on to indicate that 
the veteran sitting on the table could extend to 0 degrees 
and perform lateral flexion and rotation to 5 degrees in both 
directions while sitting.  Pain was also said to begin a 0 
degrees for all movements.  The inability to stand due to 
severe back pain revealed the examiner to be unable to 
ascertain additional functional loss on repetitive 
examination.  There was a positive Lasegue's sign on the 
left. There was no vertebral fracture.  MRI findings from 
November 2004 were recited and noted to show paravertebral 
muscle spasm with multilevel diffuse bulges at the L4-5 and 
L5-S1 levels, hypertrophy at L4-5 causing thecal sac 
compression and spinal canal stenosis at these levels along 
with degenerative changes from L2 to S1. X-ray findings from 
September 2004 were noted to be normal.  EMG studies from 
August 2005 were noted to be normal, with no 
electrodiagnostic evidence of radiculopathy. The examiner 
diagnosed paravertebral muscle spasm with multilevel diffuse 
bulges noted at the L4-5 and L5-S1 levels with associated 
ligamentum flavum hypertrophy noted at the L4-5 level 
creating thecal sac compression as well as mild to moderate 
central spinal canal stenosis with associated hypertrophic 
changes of the posterior elements, and degenerative changes 
of the posterior elements from L2 to L5-S1 level.  

Problems associated with this diagnosis were low back pain, 
with significant effects on his usual occupation.  Resulting 
work problems included being assigned different duties, 
increased tardiness, and increased absenteeism.  His work 
history was noted to have been retired from full time work in 
September 1988 due to age or duration of work.  He last 
worked in 2004 part time as a waiter.  The reason for his 
unemployment was due to chronic low back pain with radicular 
symptoms.  The examiner opined that the veteran's spine 
condition to include his pain component and medication 
prescribed will limit his capacity to perform a regular 8 
hours daily job because of pain and poor concentration.  He 
may be able to work a part time job with light duties such as 
working in a computer station not requiring actual standing 
or walking long periods.  

Regarding activities of daily living, his back symptoms 
prevented him from doing chores, shopping, exercise, or 
sports.  It had moderate restrictions on his ability to 
engage in recreation, grooming and toileting.  It had severe 
restrictions on his ability to bathe, dress and travel.  It 
did not affect his ability to eat.  Again regarding 
additional functional loss, the examiner noted that the 
veteran's inability to stand up for this examination rendered 
him unable to ascertain any additional loss of motion on 
repetitive use, or to ascertain fatigue, weakness, 
incoordination or lack of endurance.  Grossly no evidence of 
muscle atrophy was found and deep tendon reflexes were 
normal.  The examiner opined that no evidence of lumbar 
ankylosis or spine fracture were present in the veteran and 
there was no need for neck or lumbar braces.  There were no 
incapacitating episodes requiring bedrest reported in the 
records in the past 12 months.  

The report of a March 2007 VA examination for peripheral 
nerves noted the veteran's history of a chronic sciatic nerve 
disorder said to be present since a fall in service in 1988 
which resulted in a sciatic type pain in the left leg.  The 
course since onset has been stable and was treated with 
medications, which sometimes caused gastric upset.  The 
specific location affected was lower back pain radiating to 
the left leg following a S1 dermatome pattern.  Pain was the 
primary symptom.  On motor examination both upper extremities 
were normal strength of 5, with no impairment.  The lower 
extremities revealed a muscle strength of 3 on the right side 
and of 2 on the left side.  The examiner noted that the 
veteran claimed to be unable to move his legs due to lower 
back pain, more so on the left, so this was actually not a 
good indicator of muscle strength.  Sensory examination was 
normal for the upper extremities.  For the lower extremities, 
the left lower extremity revealed absent findings for 
vibration, pain, light touch and position sense.   There were 
no findings specifically reported on the right leg.  However, 
the examiner remarked that there is an unreliable report of 
sensation in both lower extremities as the veteran reported 
sensations even when not stimulated.  Detailed reflex 
examination revealed 2+ reflexes throughout the upper 
extremities except for finger jerk which was 1+.  The left 
and right abdominal reflexes were 0.  Bilateral knee reflexes 
were 2+ and the left ankle reflex was 2+ and right ankle 
reflex was 1+.  Plantar reflexes were normal bilaterally.  
There was no muscle atrophy, abnormal muscle tone or bulk, 
tremors, tics or other abnormal movements.  There was no 
joint function affected by the nerve disorder.  Again, he was 
noted to be in his wheelchair and unable to stand due to 
pain.  Electrodiagnostic test results were included in the 
examination report.  Needle, EMG and NCS studies of both 
lower extremities were reported as normal.  The examiner 
repeated the same occupational history, limitations and 
limitations of activities of daily living as those shown in 
the March 2007 spine examination.  The examiner gave 
additional comments about the veteran's functional problems, 
noting that the veteran's sister stated that he spends all 
day either sitting in his wheelchair or in bed.  He 
specifically denied bowel or bladder involvement except for 
mild constipation that can be attributed to immobility.  
Erectile dysfunction for the past 4 years was noted with a 
little help from Viagra.  The veteran also claimed anesthesia 
of the left foot which was not verified by objective 
examination.  The diagnosis was chronic low back pain and 
lesion of the sciatic nerve.   

As to the question of whether all the neurological 
manifestations present, which was pain only, the examiner 
stated that they were most likely a result of the spine 
disability.  The only neurological manifestations were of 
chronic low back pain as the veteran specifically denied 
bowel or bladder dysfunction.  The only findings available 
were very unreliable responses to the sensory stimuli as even 
the electrodiagnostic study from August 2005 was negative for 
radicular or neuropathic involvement.  The electrodiagnostic 
study done in March 2007 was also reported as negative.  
However the examiner did note that such studies do have a 
false negative reading as high as 40 percent in certain 
series, and not always is pain accompanied by physical 
findings.  So giving this veteran the benefit of the doubt, 
this examiner was relating the veteran's pain to the spine 
disability.  

VA records from June through September 2007 reflect continued 
participation in a chronic pain program, including 
psychotherapy.  In a June 2007 follow-up he still reported 
pain at a level of 7/10 in the low back and still radiating 
to the left leg.  He did report that Tramadol and Gabapentin 
helped and the side effect of constipation was helped by 
Senokot.  He denied daytime sedation.  He still had problems 
with pain impacting sleep and mood somewhat.  He indicated 
that rainy days worsened his symptoms.  He also began a trial 
of Lidocane patches in June 2007.  A September 2007 pain 
management reassessment of functional tests that had been 
performed when he was initially in the non malignant pain 
program revealed the same functional findings as shown in the 
August 2006 assessment.  He reported not doing exercises 
regularly due to back pain, which he still indicated was a 
7/10 and still was in the low back and down to the left leg.  
The assessment was CLBP, mechanical, due to degenerative 
changes and disc disease of the spine.  Again it was noted 
that there was no physical or electrodiagnostic evidence of a 
radiculopathy.  He was noted to have pain of moderate to 
severe intensity and it was still impacting sleep.  He was 
noted to have declined prolotherapy or interventional 
procedures.  He was noted to have completed all pain program 
interventions with maximum benefits achieved and goals 
partially accomplished.  He was discharged from the program 
to follow up with his primary doctor.  

The veteran's low back disability is rated as 40 percent 
disabling under Diagnostic Code 5243, which can be rated 
under the General Rating Formula or based on incapacitating 
episodes.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula), forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of height warrants a 
10 percent disability rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  Forward flexion of the cervical spine 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine warrants a 30 percent disability rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235, 5237 (2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2008).

Under the Formula for rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes, incapacitating episodes 
having a total duration of at least 1 week, but less than 2 
weeks during the past 12 months warrant a 10 percent 
disability evaluation..  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Note (2):  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  

Based upon review of the evidence, the Board finds that with 
application of the benefit of the doubt, a 50 percent rating 
is warranted for veteran's lumbar spine disorder based on 
functional limitation contemplated by 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  He is already 
in receipt of the maximum allowable rating for severe loss of 
motion and favorable ankylosis, which is 40 percent disabling 
under the General Rating Formula.  In order to reach a 50 
percent rating under this formula, he would need to have an 
unfavorable ankylosis of the thoracolumbar spine, which the 
evidence clearly does not show him to have.  In fact the 
examiner in the most recent VA examination of March 2007 
opined that there was no evidence of lumbar ankylosis shown.  
However, the evidence from this examination in addition to 
the treatment records and examination reports do reflect a 
functional loss due to pain that given the benefit of the 
doubt, does more closely resemble the criteria for a 50 
percent rating for unfavorable ankylosis.  His pain is shown 
to be constant in records dating to his claim, with emergency 
treatment for a flareup of pain shown in Februrary 2004, and 
the April 2004 VA examination revealed him to mostly use a 
cane for walking and a back brace for pain control, with pain 
restricting many simple activities including housework, as 
well as limiting walking to 10 minutes and driving to 15 
minutes.  A January 2005 record from a neurological 
consultation pointed out MRI evidence of a herniated disc and 
again noted him to be using a cane.  Subsequent records from 
2005 reflected constant pain at a level 7/10, with painful 
ambulation and a continued need for a cane, as well as help 
with certain activities such as dressing and bathing.  He 
also manifested lumbar spasm, tenderness and restricted 
motion.  Additionally he had low back deconditioning with 
sacroliitis in June 2005.  

His painful and restricting symptoms persisted and even 
worsened in 2006 with problems even doing PT pool exercises 
shown in January 2006 and by February 2006 he was switched 
from a cane to a Canadian crutch which was more stabilizing.  
Multiple treatment modalities were reportedly not successful 
in improving his pain which persisted at a 7/10 level.  His 
pain was exacerbated by activities as simple as sitting, 
standing, walking, or lying down for prolonged periods.  Pain 
clinic records revealed that he had gained maximum benefit 
from his PT treatments and his pain still persisted at levels 
from 7-9 out of 10.  He also required help with ADL's and in 
October 2006, in addition to being helped by his wife with 
certain activities for daily living, he also used a number of 
assistive devices for bathing and dressing.  His restricted 
activities due to his severe back pain continued to be 
documented in January 2007, where he was noted to be using a 
Lofstrand crutch, and was noted to be very rigid when 
engaging in PT exercises.  Finally the March 2007 VA 
examination revealed the veteran to now be in a wheelchair, 
which prevented the examiner from being able to fully examine 
him, to include for functional limitations.  Thus the 
limitations in function as shown by these records and 
examination reports arguably cause his symptoms to resemble 
an unfavorable ankylosis.

Thus with application of the benefit of the doubt, a 50 
percent rating for the lumbar spine disorder with 
consideration of functional loss is granted.

The Board notes that a higher schedular rating of 60 percent 
could be warranted for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, but 
there is no evidence of bed rest prescribed by a physician 
and treatment by a physician for any duration shown, much 
less six weeks in the past year.  The examiner in the most 
recent VA examination likewise pointed out that there were no 
incapacitating episodes requiring bedrest reported in the 
records in the past 12 months.  Thus a 60 percent rating is 
not warranted for incapacitating episodes.  

There is also no evidence of an unfavorable ankylosis of the 
entire spine shown, thus a 100 percent rating is not 
warranted for the lumbar spine disorder.

As the evidence reflects that throughout the pendency of this 
claim the functional limitations demonstrated warrant a 
higher rating pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Johnson, supra and DeLuca, supra, there is no need to address 
the applicability of staged ratings.  

The Board now turns to address the severity of the 
neurological manifestations associated with his lumbar spine 
disorder.  Currently the veteran is rated 20 percent 
disabling for radiculopathy of the left leg pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8620, for neuritis of the 
sciatic nerve.  Under Diagnostic Code 8620, a 10 percent 
disability evaluation is assigned for a functional impairment 
comparable to a mild paralysis.  The current 20 percent 
disability evaluation is assigned where there is functional 
impairment comparable to a moderate paralysis.  A 40 percent 
disability evaluation is assigned where there is functional 
impairment comparable to moderately severe incomplete 
paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8620.  A 60 percent disability 
evaluation is warranted where there is functional impairment 
comparable to severe incomplete paralysis of the sciatic 
nerve with marked muscular atrophy.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2008).

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the left leg is not 
shown to resemble a moderately severe incomplete paralysis of 
the sciatic nerve.  Objective findings from the treatment 
records and VA examination reports reveal no more than 
moderate symptomatology, with some slightly diminished motor 
strength of the left leg compared to the right, and 
diminished sensation to light touch and pinprick as shown on 
the March 2007, but with no atrophy and his deep tendon 
reflexes were equal.  Electrodiagnostic test results were 
repeatedly normal.  These manifestations, described in detail 
above resemble no more than a moderate incomplete paralysis 
and fail to approach the criteria for a 40 percent rating.  
In view of this, the Board finds that a higher separate 
evaluation of 40 percent disabling is not warranted for the 
left lower extremity.  

As for the right lower extremity, the Board notes that he is 
not in receipt of any rating for manifestations affecting 
this.  Generally the record does not reflect any right leg 
symptomatology, other than sporadically such as shown in a 
June 2005 physical medicine examination which referred pain 
radiating into the right leg, and a March 2007 VA orthopedic 
examination where he had some decreased sensation to light 
touch and pinprick.  However, a neurological examination from 
the same month revealed no findings for the right leg.  
Unlike the left leg, there has been no diagnosis of 
radiculopathy into the right leg, and the leg is generally 
shown to have 5/5 muscle strength and 2+ reflexes.  Thus the 
evidence fails to show that even a compensable rating would 
be warranted as the right leg is not shown to resemble even 
mild paralysis.

The Board also notes that the record has shown complaints of 
erectile dysfunction treated with Viagra as reported in the 
March 2007 VA examination, which appears to be a 
manifestation of his lumbar spine intervertebral disc 
syndrome.  Additionally, the records prior to this 
examination reflect complaints of back pain interfering with 
his sexual function.  

Accordingly, the Board must consider the applicability of 
38 C.F.R. § 4.115b Diagnostic Code 7522 which provides for a 
20 percent evaluation for loss of erectile power coupled with 
an identifiable deformity of the penis.  There is a complete 
absence of any evidence revealing a deformity of the 
veteran's penis, beyond his loss of erectile power, which is 
not itself a deformity.  The veteran has also not alleged 
such deformity.  By way of comparison, a 20 percent 
evaluation is also warranted in the case of a veteran who has 
had the glans (head) of the penis removed under Diagnostic 
Code 7521.  A 20 percent evaluation is also warranted for 
complete atrophy of both testes under Diagnostic Code 7523.  
Again, loss of erectile power alone warrants only an award of 
special monthly compensation, and in the absence of evidence 
of deformity or physical loss of part of the penis, or 
atrophy or removal of both testes, no separate schedular 
evaluation is warranted under the Rating Schedule.  In this 
regard, it is also noted in the medical records on file that 
the veteran has had successful erections in response to a 
prescription of Viagra.  Thus a separate compensable rating 
is not warranted for penile deformity with loss of erectile 
power.  

III.  Entitlement to TDIU

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 
§§ 3.340, 3.341, 4.16.  The central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  In determining whether the veteran 
is entitled to a TDIU, neither the veteran's non-service-
connected disabilities nor advanced age may be considered.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The test of 
individual unemployability is whether, as a result of 
service-connected disabilities alone, the veteran is unable 
to secure or follow any form of substantially gainful 
occupation that is consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16; see Hatlestad v. Brown, 5 Vet. App. 524 (1993).

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  

A total disability rating may also be assigned on an extra-
schedular basis, under the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).

In this case, the veteran is now rated at 50 percent 
disabling for the orthopedic symptoms, with a separate 20 
percent rating granted for the associated symptomatology of 
left leg radiculopathy.  The combined rating is thus 60 
percent disabling.  38 C.F.R. § 4.25.  While the Board notes 
that the criteria for establishing TDIU for a veteran with 
two or more disabilities, requires at least one disability to 
be rated at 40 percent or more, and any additional 
disabilities resulting in a combined rating of 70 percent, in 
this case all the separately rated disabilities are actually 
manifestions from a single service-connected disability, 
which is the lumbar spine disorder.  Thus he meets the 
percentage requirements for TDIU, having a single service-
connected disability rated at 60 percent disabling.  

Having found that the percentage requirements for TDIU are 
met, the Board also finds that as a result of the veteran's 
service-connected L5-S1 discogenic disease and left leg 
radiculopathy alone, the veteran is unable to secure or 
follow any form of substantially gainful occupation that is 
consistent with his education and 


occupational experience.  Occupationally he is shown to have 
been forced to stop working on September 30, 2004 due to his 
service-connected condition and has been shown to have 
functional limitations on prolonged sitting, standing, 
walking, lifting and bending shown in the treatment records 
from 2005 and thereafter.  His work history which is detailed 
above is noted to show that he worked as a waiter, a cashier 
and in food service supervisory positions.

The March 2007 VA spine examination noted that the veteran 
had problems with his back that caused absenteeism, 
reassignment of duties and tardiness which resulted in his 
having to stop working.  The examiner opined that the back 
disorder would limit the veteran's ability to perform a 
regular 8 hour daily job due to the pain and poor 
concentration from it.  The examiner did speculate that the 
veteran could possibly work part-time with light duties such 
as working at a computer station not requiring standing or 
walking long periods.  However, the Board also notes the 
problems expressed in the records even for prolonged sitting, 
which would presumably interfere with even light duty work.  

The Board concludes that the veteran's service-connected 
lumbar spine disorder, with its associated radiculopathy, is 
sufficient by itself to preclude the veteran from obtaining 
or maintaining any form of substantially gainful employment 
consistent with his education and employment background.  
Accordingly, this claim will be granted.





ORDER

Entitlement to a 50 percent disability rating for L5-S1 
discogenic disease is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 20 percent 
for left leg radiculopathy is denied.

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


